 

Exhibit 10.4

 

AMENDMENT TO SEVERANCE AGREEMENT

 

This Amendment (this “Amendment”), made as of the 23rd day of June 2019 (the
“Amendment Date”), is to the Severance Agreement, which had an effective date of
January 1, 2006, by and between AF Services, LLC, a Delaware limited liability
company (“AFS”) and Brandon LaVerne (“Employee”) (the “Agreement” and attached
hereto as Exhibit A). Subsequent to the execution of the Agreement, Employee
became employed by PCM, Inc., a Delaware corporation (formerly known as PC Mall,
Inc. and referred to herein as the “Company”), and PCM, Inc. assumed the rights
and obligations of AFS under the Agreement (and PCM, Inc. is the “Company” for
purposes of the Agreement) and this Amendment is therefore by and between
Employee and PCM, Inc.

 

W I T N E S E T H:

 

WHEREAS, the parties wish to update and modify certain parts of the Agreement by
this Amendment; and

 

WHEREAS, this Amendment is a written agreement signed by the parties as required
by Section 6 of the Agreement with respect to modifying the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.   Restatement of Section 1.2. Section 1.2 of the Agreement shall be hereby
entirely replaced with the below language:

 

1.2   If Employee’s employment terminates due to a Qualifying Termination (as
defined below in Section 1.4) at any point, after execution (and non-revocation)
of a severance and release agreement that is acceptable to the Company’s Board
of Directors and that contains, among other things, a release provision, the
Company shall pay Employee the equivalent of six months of Employee’s then-Base
Salary (“Cash Severance”) plus the below medical insurance benefits (the
“Severance and Release Agreement”). The Severance and Release Agreement must
become effective by its own terms within fifty-five days after termination of
Employee’s employment in order for any severance benefits to be made. The Cash
Severance payments will be paid as follows: (i) the first installment in an
amount equal to one-sixth of Base Salary will be paid to Employee on the 60th
day after Employee’s termination of employment and (ii) thereafter the Company
shall make four equal monthly installments (each in an amount equal to
one-twelfth of Base Salary) to Employee commencing with the calendar month
following the calendar month of the payment made under clause (i). For purposes
of this paragraph, any reductions to Base Salary which were not agreed to in
writing by Employee shall be disregarded with respect to determining what
Employee’s then-Base Salary was as of the time of the Qualifying Termination. In
addition to the Cash Severance, subject to immediate cessation if Employee
obtains medical coverage through another employer (or Employee is offered other
medical coverage through another employer but Employee does not accept such
coverage), the Company shall continue to pay the Company portion of the premium
for Employee’s Company group medical insurance coverage for Employee and his
dependents (who were being covered under the Company’s group medical insurance
as of immediately before the date of the Qualifying Termination) for the twelve
month period commencing on the first day of the calendar month following the
date of the Qualifying Termination provided that Employee timely pays any
portion of the necessary premiums that Employee would be required to pay if
Employee were still an employee and Employee timely makes the necessary
elections to continue such group medical coverage after the date of the
Qualifying Termination. Notwithstanding the foregoing, if the Company determines
that its payment of the premiums on Employee’s behalf would result in a
violation of the nondiscrimination rules of Code Section 105(h)(2) or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then the Company shall instead each month
during such twelve month period (or shorter duration if the Employee ceases to
be covered under the Company’s group medical insurance plan) provide Employee
with a taxable payment equal to the amount of the Company-portion of the
premiums which Employee may, but is not required to, use towards the cost of
such medical coverage. After the Company has satisfied its severance payment
obligations under this paragraph, and except for the benefits that have vested
and accrued, all obligations of the Company under this Agreement shall
immediately cease upon termination of Employee’s employment with the Company.

 

-1-

 

 

2.   Restatement of Section 1.4. Section 1.4 of the Agreement shall be hereby
entirely replaced with the below language:

 

1.4   For purposes of this Agreement, the term "Good Reason" shall mean: the
occurrence of any one or more of the following without Employee’s written
consent: (i) a material reduction of the material duties and responsibilities
assigned to Employee, (ii) a material reduction (of at least ten percent in the
aggregate) in Employee’s Base Salary under Section 1.5; (iii) a material
reduction (of at least ten percent in the aggregate) in Employee’s annual bonus
opportunity; (iv) a relocation of Employee’s principal place of employment to a
new location that is more than fifty (50) miles away; or (v) the Company’s
material breach of this Agreement.

 

Notwithstanding the foregoing, “Good Reason” shall only be found to exist if,
prior to Employee’s resignation and within ninety (90) days after the initial
existence of an alleged event of Good Reason, Employee has provided written
notice to the Company describing such alleged Good Reason event(s), and the
Company does not cure or remedy such event within thirty (30) days following the
Company’s receipt of such notice from Employee, and the date of Employee’s
termination of employment due to Employee’s resignation for Good Reason occurs
within thirty (30) days after the expiration of the foregoing thirty (30) day
cure/remedy period. The foregoing Good Reason definition is intended to satisfy
the Good Reason safe harbor requirements under the Internal Revenue Code Section
409A regulations.

 

-2-

 

 

For purposes of this Agreement, the term "Qualifying Termination" shall mean
that Employee has experienced a “separation from service” (as defined under
Internal Revenue Code Section 409A) with the Company due to (i) Employee’s
resignation of employment for Good Reason or (ii) the Company terminating
Employee’s employment without Cause. A separation from service due to Employee’s
death or disability is not a Qualifying Termination.

 

3.   Addition of New Section 1.5. Section 1.5 of the Agreement shall be hereby
added to the Agreement and shall contain the below language. For avoidance of
doubt, the below revisions are intended purely to merely reflect the current
level of base salary being paid as of the Amendment Date and does not (i) alter
the current amount of base salary or (ii) connote when such base salary amounts
were changed in the past or (iii) provide any entitlement to greater
compensation or backpay.

 

1.5   As compensation for Employee's services, the Company will pay to Employee
an annual base salary in the gross amount of $381,000 (the "Base Salary"),
payable in accordance with the Company's regularly established payroll
practices.

 

4.   Addition of New Section 12. Section 12 of the Agreement shall be hereby
added to the Agreement and shall contain the below language:

 

12.   Section 409A. This Agreement and its payments and benefits are intended to
comply with (or be exempt from) the requirements of Internal Revenue Code
Section 409A (“Section 409A”) and will be interpreted and administered in
accordance with such intention. In the event this Agreement or any other payment
or benefit provided to Employee is deemed to be subject to Section 409A,
Employee consents to the Company adopting such conforming amendments or taking
such actions as the Company deems necessary, in its discretion (and without an
obligation to do so), to comply with Section 409A. For purposes of Section 409A,
each payment made to Employee pursuant to this Agreement or otherwise will be
designated as a separate payment. To the extent any nonqualified deferred
compensation payment to Employee could be paid in one or more of Employee’s
taxable years depending upon Employee completing certain employment-related
actions, then any such payments will commence or occur in the later taxable year
to the extent required by Section 409A. The Company reserves the right to at any
time terminate any nonqualified deferred compensation plan or arrangement
involving Employee in accordance with the Section 409A plan termination
regulations. Notwithstanding anything to the contrary, if upon Employee’s
“separation from service” (as defined under Section 409A) Employee is then a
“specified employee” (as defined under Section 409A), then to the extent
necessary to comply with Section 409A and avoid the imposition of taxes under
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Section 409A payable as a result of and within six (6)
months following Employee’s separation from service until the earlier of (i) the
first business day of the seventh month following Employee’s separation from
service (or if later, and solely if required in order to avoid or minimize the
amount of any Section 409A taxes, December ___, 2020 which is the date that is
eighteen months after the Agreement was amended on June ___, 2019), or (ii) ten
(10) days after the Company receives written notification of Employee’s death.
Any such delayed payments shall be made without interest.

 

-3-

 

 

5.       Scope. Except as otherwise provided in this Amendment, the provisions
of the Agreement shall continue in full force and effect on and after the
Amendment Date.

 

6.       Defined Terms. Except as otherwise defined in this Amendment, the
capitalized terms in this Amendment shall have the same meaning as such terms
have in the Agreement.

 

7.       Governing Law. This Amendment has been negotiated and executed in the
State of California and shall in all respects be governed by and interpreted in
accordance with the laws of the State of California without giving effect to
principles of conflict of laws.

 

8.       Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to the Agreement to
be duly executed and delivered as of the Amendment Date.

 

PCM, Inc.,   Employee a Delaware corporation             By:                
Name:     Brandon LaVerne Its:      

 

-4-

 

 

EXHIBIT A

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is made and entered into by and between
Brandon LaVerne (“Employee”) and AF Services, LLC, a Delaware limited liability
company (the “Company”).

 

RECITALS

 

A.          The Company is a services and support company for rapid response
direct marketers of computer hardware, software, peripheral and electronics
products.

 

B.          The Company has spent significant time, effort, and money to acquire
and develop certain goodwill and Proprietary Information (as defined below) that
it considers vital to its business and goodwill, and which has become of great
value to the Company.

 

C.          The Company’s Proprietary Information has been and will necessarily
be communicated to and acquired by Employee in the course of his employment, and
the Company desires to continue the services of Employee, only if, in doing so,
it can protect its Proprietary Information and goodwill.

 

TERMS OF SEVERANCE

 

NOW, THEREFORE, in consideration of the benefits to be derived from the mutual
observance of the agreements and covenants hereinafter contained, the parties
agree as follows:

 

1.          Employment At Will.

 

1.1 At any time, the Company or Employee may terminate Employee’s employment for
any reason, with or without cause, and without prior notice. The Company will
pay Employee all compensation then due and owing.

 

1.2 If the Company terminates Employee’s employment at any time during the
twelve month period following a Change of Control, without Cause, as each such
term is defined below, upon execution and delivery to the Company of a severance
and release agreement that is reasonably acceptable to the Company’s Board of
Directors and that contains, among other things, a general release provision (a
“Severance and Release Agreement”), the Company shall pay Employee an equivalent
of six months of his then base salary. Any severance payments under this
paragraph will be paid in equal monthly installments over a period of months
equal to the number of months of base salary to be paid. After the Company has
satisfied its severance payment obligations under this paragraph, and except for
the benefits that have vested and accrued, all obligations of the Company under
this Agreement shall immediately cease upon termination of Employee’s employment
with the Company under this Agreement.

 

-1- 

 

 

1.3 For purposes of this Agreement, the term “Cause” shall mean: (i) a material
breach of any material term set forth in this Agreement; (ii) Employee’s failure
to follow the reasonable instructions of the Company after Employee has been
unable or unwilling to cure such failure within seven calendar days following
receipt of notice of such failure; (iii) misconduct on Employee’s part that is
materially injurious to the Company, monetarily or otherwise, including
misappropriation of trade secrets, fraud, or embezzlement; (iv) Employee’s
conviction for fraud or any other felony; or (v) if Employee exhibits in regard
to his employment unavailability for service (other than due to protected
disability or reasonable absences in conformity with applicable family leave or
other applicable laws), misconduct, dishonesty, or habitual neglect.

 

1.4 For purposes of this Agreement, the term “Change of Control” shall mean a
change in ownership or control of the Company effected through a merger,
consolidation or acquisition by any person or related group of persons (other
than an acquisition by the Company or by a Company-sponsored employee benefit
plan or by a person or persons that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than fifty percent of the total combined
voting power of the outstanding securities of the Company.

 

2.          Termination Obligations.

 

2.1 Resignation From All Offices And Directorships. In the event of any
termination of Employee’s employment for any reason, Employee shall be deemed to
have resigned voluntarily from all offices, directorships, and other positions
held with the Company, or any of the Company’s subsidiaries, to the extent he
was serving in any such capacities at the time of termination.

 

2.2 Cooperation With The Company. Employee will cooperate with the Company in
the winding up or transferring to other employees any pending work or projects.
Employee will also cooperate with the Company in the defense of any action
brought by any third party against the Company that relates to Employee’s
employment with the Company.

 

2.3 Return Of Documents And Other Information. Employee agrees that all
property, including, without limitation, all equipment, tangible Proprietary
Information, documents, books, records, reports, notes, contracts, lists,
computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by
Employee in the course of, or incident to her employment, belongs to the Company
and shall be returned promptly to the Company upon termination and at any other
time as demanded by the Company. Employee will continue to honor all agreements
with the Company and any of its affiliates regarding their proprietary
information, including any non-compete, non-solicitation, confidentiality or use
restriction agreements.

 

2.4 Termination Of Benefits. All benefits to which Employee is otherwise
entitled shall cease upon Employee’s termination, unless explicitly continued
either under this Agreement or under any specific policy or benefit plan of the
Company.

 

-2- 

 

 

2.5 Injunctions. Employee acknowledges that the restrictions contained in this
Agreement are reasonable and necessary in view of the nature of the Company’s
businesses, in order to protect the legitimate interests of the Company, and
that any violation thereof would result in irreparable injury to the Company.
Therefore, Employee agrees that, in the event of a breach or threatened breach
by Employee of the provisions hereof, the Company shall be entitled to obtain
from any court of competent jurisdiction, preliminary and permanent injunctive
relief restraining Employee from any violation of the foregoing.

 

3.          Arbitration.

 

3.1 The Company and Employee hereby agree that, to the fullest extent permitted
by law, any and all claims or controversies between them (or between Employee
and any present or former officer, director, agent, or employee of the Company
or any parent, subsidiary, or other entity affiliated with the Company) that
arise out of or relate to this Agreement or Employee’s employment with the
Company, shall be resolved by final and binding arbitration.

 

3.2 Claims subject to arbitration shall include, without limitation, contract
claims, tort claims, claims relating to compensation and stock options, as well
as claims based on any federal, state, or local law, statute, or regulation,
including, but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act. However,
claims for unemployment benefits, workers’ compensation claims, and claims under
the National Labor Relations Act shall not be subject to arbitration.

 

3.3 Any arbitration proceeding shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“the AAA Rules”). The arbitrator shall apply the same
substantive law, with the same statutes of limitations and same remedies that
would apply if the claims were brought in a court of law.

 

3.4 Either the Company or Employee may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit of claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

 

3.5 All arbitration hearings under this Agreement shall be conducted in Los
Angeles, California, unless otherwise agreed by the parties. The arbitration
provisions of this Arbitration Agreement shall be governed by the Federal
Arbitration Act. In all other respects, this Arbitration Agreement, including
available discovery (which the parties agree shall be favorably considered by
the arbitrator) shall be construed in accordance with the laws of the State of
California, without reference to conflicts of law principles.

 

-3- 

 

 

3.6 Each party shall initially pay its own costs and attorney’s fees. However
the arbitrator shall award a reimbursement of reasonable attorneys’ fees and
costs to the prevailing party and the arbitrator shall determine the party that
is the prevailing party should there be one. The Company agrees to pay the costs
and fees of the arbitrator to the extent required by law, which fees and costs
are not recoverable even if the Company is the prevailing party.

 

3.7 The parties also understand and agree that this Agreement constitutes a
waiver of their right to a trial by jury of any claims or controversies covered
by this agreement. The parties agree that none of those claims or controversies
shall be resolved by a jury trial.

 

4.          Severability.

 

4.1 Severability Of Unenforceable Provisions. The provisions of this Agreement
are severable. In the event that any one or more of the provisions contained in
this Agreement, or the application thereof in any circumstances is held invalid,
illegal, or unenforceable in any respect for any reason, the validity and
enforceability of any such provision in every other respect and of the remaining
provisions of this Agreement shall not be in any way impaired or affected, it
being intended that all of the rights and privileges contained in this Agreement
shall be enforceable to the fullest extent permitted by law.

 

4.2 Scope. To the extent that any provision hereof is deemed unenforceable by
virtue of its scope, but could be enforceable by reducing the scope, Employee
and the Company agree that same shall be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought, and that the Company shall have the right, in its
sole discretion, to modify such invalid or unenforceable provision to the extent
required to be valid and enforceable.

 

5.          Successors.

 

This Agreement and the rights and obligations of the parties hereto shall be
binding upon and inure to the benefit of any successor or successors of the
Company by way of reorganization, merger, acquisition or consolidation, and any
assignee of all or substantially all of the Company’s business and properties.

 

6.          Amendments; Waivers.

 

This Agreement may not be orally modified or amended. It may only be modified or
amended by an instrument in writing signed by Employee and by a duly authorized
representative of the Company, other than Employee. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof or as a waiver of any other right, remedy, or power,
nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
other power provided herein or by law or in equity.

 

-4- 

 

 

7.          Notices.

 

All notices, requests, demands, and other communications hereunder shall be in
writing, and shall be delivered in person, by facsimile, or by certified or
registered mail with return receipt requested. Each such notice, request,
demand, or other communication shall be effective: (a) if delivered by hand,
when delivered at the address specified in this Section; (b) if given by
facsimile, when such facsimile is transmitted to the telefacsimile number
specified in this Section and confirmation is received; or (c) if given by
certified or registered mail, three days after the mailing thereof. Notices
shall be delivered as follows:

 

If to the Company:

 

AF Services

2555 W. 190th Street

Torrance, CA 90504

 

If to the Employee:

 

Brandon LaVerne

2555 W. 190th Street

Torrance, CA 90504

 

Any party may change its address by notice giving notice to the other party of a
new address in accordance with the foregoing provisions.

 

8.          Assignment.

 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void. The Company shall be permitted to assign this Agreement to any
affiliate or any successor, subject to the provisions hereof Agreement.

 

-5- 

 

 

9.          Integration.

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Company. This Agreement supersedes all
other prior and contemporaneous agreements and statements, whether written or
oral, express or implied, pertaining in any manner to the subject matter of this
Agreement, and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Employee
and are inconsistent with the terms of this Agreement or the offer letter, the
provisions of this Agreement shall control. To the extent that such practices,
policies, and procedures are not contradicted by the terms of this Agreement,
they shall be deemed to further and enhance the terms and conditions of
Employee’s employment.

 

10.          Interpretation.

 

The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any party.
Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa. The descriptive headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not control, limit, or affect the interpretation or construction of any of
the provisions herein.

 

11.          Governing Law.

 

This Agreement has been negotiated and executed in the State of California and
shall in all respects be governed by and interpreted in accordance with the laws
of the State of California without giving effect to principles of conflict of
laws.

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS. EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM OF HIS
RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OWN CHOICE CONCERNING THIS AGREEMENT.
BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

The parties have executed this Agreement effective as of January 1, 2006.

 

  AF SERVICES, LLC         /s/ Simon Abuyounes   Name:  Simon Abuyounes   Title:
Manager         /s/ Brandon LaVerne    Brandon LaVerne

 

-6- 

 

